Citation Nr: 1748458	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-25 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 10 percent for chest pain and shortness of breath due to undiagnosed illness, including the propriety of the reduction of the rating from 100 to 10 percent effective April 1, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 until September 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which reduced the rating for the Veteran's chest pain and shortness of breath from 100 to 10 percent prospectively effective as of April 1, 2010.

In February 2013, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the proceeding is of record.

In his notice of disagreement (NOD), the Veteran indicated that he disagreed with the January 2010 rating decision reducing the rating for his service-connected disability.  The RO then proceeded to readjudicate his claim in a September 2011 statement of the case (SOC), identifying the issue being appealed as entitlement to a rating greater than 10 percent for this service-connected disability, so on the premise this is an increased-rating claim rather than an opposition to the reduction in the rating for this disability.  But the Board must consider both the propriety of the new rating as well as the propriety of the reduction of the former rating to this lesser level and, in the process, consider whether the RO impermissibly reversed the burden of proof and required the Veteran to show his disability had worsened (or, at the very least, had not gotten better) instead of the RO having to show the disability had improved to warrant the lesser rating.

This claim was previously before the Board in May 2013, when it was remanded for further development, including having the Veteran undergo a VA compensation examination reassessing the severity of this disability.  For the reasons that follow, another remand is needed before the Board can adjudicate this claim.

The Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

In May 2013, the Board remanded this claim so the Veteran could undergo a VA compensation examination reassessing the severity of his service-connected chest disability with shortness of breath due to undiagnosed illness.

In August 2013, the Veteran underwent a VA respiratory conditions examination.  Pulmonary function testing (PFT) was conducted.  Specifically, findings were provided for FEV-1 (forced expiratory volume in one second), forced vital capacity (FVC), and the ratio of FEV-1 to FVC (FEV-1/FVC).  The VA examiner stated that testing for Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath method (DLCO (SB)) was not indicated.  However, he provided no explanation for why this was the case, despite being specifically directed in the May 2013 remand to explain why this test is contraindicated or would not be useful or valid in evaluating the nature and extent of the Veteran's disability.

Additionally, in commenting on the overall level of functional impairment experienced by the Veteran due to his chest pain and shortness of breath, the VA examiner stated that the Veteran's overall functional capacity was not diminished by any lung pathology.  However, in making this assessment, the VA examiner failed to address findings from PFTs conducted in October 2011 which resulted in conclusions of severe obstructive airway disease and possible severe restriction, which appears to undermine his assessment. 

Accordingly, the Board finds that additional development is warranted to address the directives from the May 2013 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance). 

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then forward the claims file, including a complete copy of this additional remand, to the VA compensation examiner who conducted the August 2013 VA respiratory conditions examination for additional comment on the severity of the Veteran's disability.  If that examiner is unavailable, forward the record to a similarly-qualified examiner for review.  The examiner, whoever designated, must explain why DLCO testing was contraindicated or would not be useful or valid in evaluating the nature and extent of the Veteran's disability.  

Additionally, the examiner must provide a more thorough opinion as to the overall level of functional impairment experienced by the Veteran due to the chest pain and shortness of breath - in other words one that considers the medical evidence of record.  Specifically, the August 2013 VA examiner stated that the Veteran's overall functional capacity was not diminished by any lung pathology.  However, in making this assessment, the examiner failed to address findings from PFTs conducted in October 2011 which resulted in conclusions of severe obstructive airway disease and possible severe restriction, which appears to undermine his assessment.   

The examiner should specifically address the varying PFT findings of record from 2009 forward, including those from March 2009, May 2010, October 2011 and January 2012.  The examiner should also specifically address the Veteran's apparent continued inability to engage in any significant physical activity without experiencing severe shortness of breath, a phenomenon consistently reported by him but also reaffirmed by at least some of the doctors who have treated and/or evaluated him.

If an opinion cannot be rendered without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying that he/she cannot respond will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382   (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

